Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 1of 13

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF NEW YORK

 

ANDREA J. NUSSINOW,
Plaintiff,
-against-

COUNTY OF COLUMBIA, RONALD PEREZ as
President of the Columbia-Greene Humane Society, Inc.,

and in his individual capacity, LEE DELISLE, as Chief
Investigator for the Columbia-Greene Humane Society, Inc.,
and in his individual capacity, and COLUMBIA-GREENE
HUMANE SOCIETY, INC., doing business as the
Columbia-Greene Humane Society/SPCA,

Defendants.
Case No.: 1:19-cev-332

(FIS/CFH)

 

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
COUNTY OF COLUMBIA’S MOTION TO DISMISS

 

MURPHY BURNS LLP
Attorneys for Defendant County of Columbia
407 Albany Shaker Road
Loudonville, New York 12211
Telephone (518) 690-0096

Of Counsel:

Thomas kK. Murphy, Esq.
Stephen M. Groudine, Esq.

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 2 of 13

TABLE OF CONTENTS

TABLE OF AUTHORITIES 0.0.0... ccc ccc cece etc e eee eee eee
PRELIMINARY STATEMENT. 2000.00. ccc ce ccc eee een eens
SUMMARY OF FACTUAL ALLEGATIONS . 00... c ec ce cee

STANDARD OF REVIEW 2.00... cee ce eee en ete e eens

PLAINTIFF HAS FAILED TO ALLEGE A COGNIZABLE CLAIM
FOR MUNICIPAL LIABILITY AGAINST THE COUNTY OF
COLUMBIA UNDER 42 U.S.C. §1983

POINT Tec eee cee ete ee beeen nett ents

PLAINTIFF’S COMPLAINT FAILS TO STATE A SUPPLEMENTAL
STATE CLAIM FOR MALICIOUS PROSECUTION AGAINST
DEFENDANT COLUMBIA COUNTY

CONCLUSION... 00. ce eee teeter teen een ene

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 3 of 13

 

 

 

 

TABLE OF AUTHORITIES
Case Page
AmBase Corp. v. City Investigation Co. Liquidating Trust,

326 F.3d 63 (2d Cir. 2003) 2. cece eee nen e ene n eee nnneees 3
Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed. 2d 868 (2009). ............... 4,5
ATSI Comme’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87 (2d Cir. 2007) 0.0.0... eee 3
Baez v. Hennessy, 853 F.2d 73 (2d Cir. 1988), cert. denied 488 U.S. 1014 (1989)............ 7
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed. 2d 929 (2007) ..... 3, 4,5
Buckley v. Fitzsimmons, 509 U.S. 259, 113 S. Ct. 2606, 125 L. Ed. 2d 209 (1993)........... 8
City of St. Louis v. Praprotnik, 485 U.S. 112 (1988)... 0 eee ee eens 4
Ellis v. Cohen & Slamowitz, LLP, 701 F.Supp.2d 215; 2010 U.S. Dist. LEXIS 29579

(N.D.N.Y. 2010)... cc eee ee eee renee eee e eee teeta 4
Fabrikant v. French, 691 F.3d 193 (2d Cir. 2012) 2... eee er eee een eee 6
Fowles v. Adamec, 432 F.3d 90 (2d Cir. 2005) 0.00.0 cc cece ene neon 3
Hicks v. City of Syracuse, 2018 U.S. Dist. LEXIS 203686,

at *8 (N.D.N.Y. Nov. 30, 2018) 0... ccc cece ener cent teen aee 5
Imbler v. Pachtman, 424 U.S. 409, 96 S. Ct. 984, 47 L. Ed. 2d 128 (1976)... ee eee 8
Kent v. Cardone, 404 Fed. Appx. 540 (2d Cir. 2011)... cece cee n nee nae 8
LoPorto v. County of Rennselaer, 2018 U.S. Dist. LEXIS 162432 at *14

(N.D. N.Y. Sept. 24, 2018). 00. ccc ccc cent eee eens 7,8
McDonough v. Smith, 2016 U.S. Dist. LEXIS 180207 #27 (N.D.N.Y. Dec. 30, 2016)

aff'd. on appeal 898 F.3d 259 (2d Cir. 2018)... cee cece eee 8
McKeon v. Daley, 101 F.Supp.2d 79, 87 (N.D.N.Y. 2000) 2... cc eee ens 9

Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658 (1978)... .......... 4,5

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 4 of 13

 

TABLE OF AUTHORITIES
Case Page
Roe v. City of Waterbury, 542 F.3d 31 (2d Cir. 2008)... 0.0... cece cece tee tet eee ees 5
Santiago v. City of New York, 2009 U.S. Dist. LEXIS 75372,
2009 WL 2734667, at *3 (E.D.N.Y. 2009)... 0. c cece cece eee nee nen ee ees 5
Shmueli v. City of New York, 424 F.3d 231 (2d Cir. 2005) 2.0... eee eee 8

Statutes, etc.

 

AZ US.C. 81983 oe ee eee ee eee eee eee eee eee EEE Een E eee 2,4, 7
Eleventh Amendment .....0..00 0.0.0. cece cece eee cee eee e ee eeeeeeeevenannaes 7, 8,9
Fourteenth Amendment 1.0.0.0... cece cece ee te eee nee teen teens 2
Fed. R. Civ. P. 12(B)(6). 0. cee cere eee eee e nen 1,3, 7,9
New York State Agriculture and Markets Law §353 2.0.0... c ccc cee eens 2
New York State Agriculture and Markets Law §371 0.0.0.0... cae ee eee ene ene eens 2,6
New York State Agriculture and Markets Law Article 26.......0... 0.0.0. c cee eee ee nes 2,6
New York State Criminal Procedure Law §2.10 2.0.0.0... c ccc tee teens 6
New York CPL 82.10 (7) occ cc cece cece ee eee e eee eee eee eee n eee 6
New York CPL §150.20 0... ccc cee cee eee een nee enn ee eee eee eee eee eees 6

il

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 5of 13

PRELIMINARY STATEMENT

This action was commenced with the filing of the Complaint (Docket No. 1) on March
15, 2019. This Memorandum of Law is submitted in support of defendant Columbia County’s
(the “moving defendant”) Motion to Dismiss the Complaint for failure to state a claim upon
which relief can be granted as against the moving defendant pursuant to Fed. R. Civ. P. 12(b}(6).

SUMMARY OF FACTUAL ALLEGATIONS

At the time of the events described in the Complaint (2017), plaintiff operated a horse
farm at her residence located at 84 Nevis Road, Tivoli, New York. (Docket No. 1 at paras. 3 and
12). On July 1, 2017, defendant Lee DeLisle (“DeLisle”) as a Chief Investigator for the
defendant Columbia-Greene Humane Society, Inc. (the “SPCA”), arrived at plaintiff's farm with
a member of the New York State Police (“Trooper”) to investigate a complaint about “skinny”
horses. (Docket No. | at paras. 8 and 29). Plaintiff advised DeLisle the complaint likely
concerned horses she had recently rescued. (Id. at para. 29). Plaintiff then signed a document
proffered by DeLisle captioned “Voluntary Consent to Search Certain Premises.” (Id.). Plaintiff
alleges she signed the document under duress and without knowing what the document was.
(Id.). After plaintiff signed the consent form, DeLisle and the Trooper searched the premises,
and then left. (Id. at para. 32).

On July 1, 2017, after the above search, DeLisle made out a sworn statement as to his
findings. (Id. at para. 35). On or about July 3, 2017, a Town Justice for the Town of Clermont in
the County of Columbia issued a search warrant for plaintiffs premises relying on the sworn
statement of defendant DeLisle. (Id. at paras. 36 and 37).

On July 4, 2017, a Trooper, defendant DeLisle and defendant Ronald Perez, President of

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 6 of 13

the SPCA, and other SPCA staff arrived at plaintiff's property and conducted a search pursuant
to the aforementioned warrant. (Id. at paras. 40-45). At the conclusion of the search, plaintiff
was placed under arrest by the Trooper, transported to the New York State Police barracks where
she was processed for her arrest, and released. (Id. at paras. 46 and 47). On July 8, 2017,
plaintiff claims that the Columbia County District Attorney’s Office charged plaintiff with ten
(10) counts of failure to provide sustenance to animals in violation of New York State
Agriculture and Markets Law §353. (Id. at para. 62). In or about December of 2017, the case
was presented to a grand jury which returned no true bill on or about December 19, 2017. (id. at
para. 72).

In her Complaint, plaintiff identifies defendants DeLisle and Perez as New York State
Peace Officers and states that “pursuant to New York Agriculture and Markets Law §371, New
York State peace officers, including ‘any agent or officer of any duly incorporated society for the
prevention of cruelty to animals,’ are empowered, among other things, to arrest and bring before
a court persons offending against the provisions of Article 26 of the New York Agriculture and
Markets Law.” (Id. at paras. 7, 8 and 106-110).

In her Complaint, plaintiff alleges claims against defendants DeLisle, Perez and the
SPCA for a violation of her Fourteenth Amendment rights under 42 U.S.C. §1983 to be free from
unlawful search and seizure, and also alleges a supplemental state claim against said defendants
for negligent infliction of emotional harm. Plaintiff claims that the County of Columbia violated
her civil rights under 42 U.S.C. §1983 through the alleged actions of the Columbia County
District Attorney, who plaintiff identifies as a “chief policy maker” for the County. Specifically,

plaintiff claims that the District Attorney had a policy and/or custom of delegating the

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 7 of 13

investigation of complaints such as that brought against plaintiff to the SPCA, and further
delegating to the SPCA the responsibility for determining whether to bring a criminal
prosecution in such cases.

For the reasons set forth below, plaintiff's Complaint fails to state a claim upon which
relief can be granted as against defendant County of Columbia and it should, therefore, be
dismissed pursuant to Fed. R. Civ. P. 12(b)(6).

STANDARD OF REVIEW

“Rule 12(b)(6) provides that a cause of action shall be dismissed if a complaint fails “to
state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In ruling on a Rule
12(b)(6) motion, the court’s task is “merely to assess the legal feasibility of the complaint, not to
assay the weight of the evidence which might be offered in support thereof.” AmBase Corp. v.
City Investigation Co. Liquidating Trust, 326 F.3d 63, 72 (2d Cir. 2003) (internal quotation
marks and citation omitted). Therefore, in reviewing a motion to dismiss, a court “must accept
the facts alleged in the complaint as true and construe all reasonable inferences in [the plaintiff's]
favor.” Fowles v. Adamec, 432 F.3d 90, 95 (2d Cir. 2005) (citation omitted). “To survive
dismissal, the plaintiff must provide the grounds upon which his claim rests through factual

allegations sufficient ‘to raise a right to relief above the speculative level’.”. ATSI Comme’ns

 

Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Bell Atl. Corp. v. Twombly,

 

550 U.S. 544, 555, 127 8.Ct. 1955, 167 L.Ed. 2d 929 (2007)). “While a complaint attacked by a
Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's obligation
to provide the grounds of his entitlement to relief requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 8 of 13

555 (internal quotations marks and citations omitted), Rather, the claim must be “plausible on its
face.” Id. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v, Iqbal, 556 U.S, 662, 678, 129 S. Ct. 1937, 1949, 173 L.Ed, 2d 868 (2009)
(citations omitted). Thus, the plausibility standard “asks for more than a sheer possibility that a
defendant has acted unlawfully,” Id., but “does not impose a probability requirement. Twombly,

550 U.S. at 556,” Ellis v. Cohen & Slamowitz, LLP, 701 F. Supp. 2d 215; 2010 U.S. Dist.

 

LEXIS 29579 (N.D.N.Y. 2010).
ARGUMENT
POINT I
PLAINTIFF HAS FAILED TO ALLEGE A COGNIZABLE

CLAIM FOR MUNICIPAL LIABILITY AGAINST THE
COUNTY OF COLUMBIA UNDER 42 U.S.C.§81983

A municipality may be subject to direct liability under 42 U.S.C. §1983 in only two
circumstances: 1) where the municipal entity establishes and implements an official policy or
custom that inflicts a constitutional injury; or 2) where the constitutional injury is caused by the
decision of a municipal official who has final policymaking authority in the area in which the
challenged action was taken, Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S.
658, 694-695 (1978). A municipality may not be held liable under §1983 on a respondeat
superior basis. (Id. at 694). See also City of St, Louis v. Praprotnik, 485 U.S. 112, 123 (1988)
(“{O]nly those municipal officials who have final policymaking authority may by their actions
subject the government to §1983 liability”; “the challenged action must have been taken pursuant

to a policy adopted by the official or officials responsible under state law for making policy in

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 9 of 13

that area of the city’s business” [internal quotations and citations omitted]); Roe v. City of
Waterbury, 542 F.3d 31, 36-37 (2d Cir. 2008).

Here, plaintiff seeks to impose liability on the County of Columbia (the “County”) based
upon a supposed policy and/or custom alleged to have been implemented by the Columbia
County District Attorney (the “DA”) of “delegating to the SPCA and its personnel the
investigation of complaints, as well as the responsibility for determining whether a criminal
prosecution of persons for acts of cruelty to animals should be commenced and continued.” See
Plaintiff's Complaint, para. 84. The Complaint further alleges that the County, through the DA,
should not have initiated or continued the prosecution of plaintiff because the information
obtained by the SPCA during its investigation of the plaintiff was deficient or “misleading.” See
Plaintiff's Complaint, paras. 85-90.

“In order to survive dismissal, Plaintiff cannot, through conclusory allegations, merely
assert the existence of a municipal policy or custom, but must allege facts tending to support, at
least circumstantially, an inference that such a municipal policy or custom exists." Hicks v. City
of Syracuse, 2018 U.S. Dist. LEXIS 203686, at *8 [N.D.N.Y. Nov. 30, 2018) (internal quotations
and citations omitted). "In light of [Zwembly and Igbal), it is now clear that such boilerplate
claims do not rise to the level plausibility." Santiago v. City of New York, 2009 U.S. Dist.
LEXIS 75372, 2009 WL 2734667, at *3 (E.D.N.Y. 2009).

A review of plaintiffs Monell claim against the County reveals that it is based entirely on
conclusory statements unsupported by any factual allegations. Without factual support, plaintiff
alleges the DA is a “chief policy maker” for the County. Next, she alleges that the DA enacted a

policy that resulted in her constitutional rights being violated by SPCA investigators, again, all

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 10 of 13

without any factual support. As is clearly set forth below, and in plaintiffs claims against the co-
defendants herein, the SPCA and its investigators, as a matter of law, derive their authority to
investigate claims and make arrests from State statute, not from some completely made-up
delegation of authority from a County or a DA, as plaintiff implausibly suggests.

New York State Criminal Procedure Law §2.10 designates certain persons as “peace
officers.” New York CPL §2.10 (7) states that “[o}fficers or agents of a duly incorporated society
for the prevention of cruelty to animals” are “peace officers” under New York State Law.
Furthermore, the New York State Agriculture and Markets Law §371 authorizes “any agent or
officer of any duly incorporated society for the prevention of cruelty to animals” with the
authority to “issue an appearance ticket pursuant to Section 150.20 of the criminal procedure law,
summon or arrest, and bring before a court or magistrate having jurisdiction, any person
offending against any of the provisions of article twenty-six of the Agriculture and Markets Law.
Any officer or agent of any of said societies may lawfully interfere to prevent the perpetration of
any act of cruelty upon any animal in his presence.”

There is no provision in the Agriculture and Markets Law or the Criminal Procedure Law,
and no statute or case law cited in the plaintiff's Complaint, which mandates that the SPCA
Peace Officers or agents report to, or be subservient to, the County or the District Attorney. In
fact, there is no reference at all to County government within the above-referenced State statutes.
Moreover, the Second Circuit has explicitly held that the State of New York delegated these
specific powers directly to the SPCA and that when the SPCA acts under the Agriculture and
Markets Law, it is acting with the authority and power of New York State. See Fabrikant v.

French, 691 F.3d 193, 208-209 (2d Cir. 2012).

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 11 of 13

Plaintiff acknowledges the foregoing in her claims against co-defendants SPCA, DeLisle,
and Perez. She clearly states that the investigation and subsequent arrest were acts taken
pursuant to the authority vested in the SPCA and its Peace Officer employees by the State, not
the County. The only factual allegations alleged in the Complaint regarding the County pertain
to the prosecutorial acts of the District Attorney, acts which are protected by the doctrine of
absolute immunity as is more fully discussed in Point II of this Memorandum. The County is no
more responsible for the acts of the SPCA defendants than it is for the act of the New York State
Police Officer that plaintiff alleges placed her under arrest.

Plaintiff has failed to allege a claim upon which relief can be granted as against the
County of Columbia under 42 U.S.C. §1983 and the same should be dismissed pursuant to Fed.
R. Civ. P. 12(b)(6).

POINT UO
PLAINTIFE’S COMPLAINT FAILS TO STATE A SUPPLEMENTAL
STATE CLAIM FOR MALICIOUS PROSECUTION
AGAINST DEFENDANT COLUMBIA COUNTY

A liberal reading of the Complaint suggests that plaintiff seeks to hold the County
vicariously liable for the acts of the Columbia County District Attorney taken during the
prosecution of plaintiff. “When prosecuting a criminal matter, a district attorney in New York
State, acting in a quasi-judicial capacity, represents the state, not the county.” Baez v. Hennessy,
853 F.2d 73, 77 (2d Cir. 1988), cert. denied 488 U.S. 1014 (1989). It is well settled that claims
against prosecutors in the State of New York are barred by the Eleventh Amendment. LoPorto v.

County of Rennselaer, 2018 U.S. Dist. LEXIS 162432 at *14 (N.D. N.Y, Sept. 24, 2018).

(citations omitted). Therefore, plaintiff’s claims regarding the conduct of the District Attorney in

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 12 of 13

his official capacity “are construed as claims against the State and are thus barred by the Eleventh
Amendment.” Id.

To the extent plaintiff purports to hold the County liabie for acts taken by the District
Attomey in his individual capacity, the same should be dismissed as such acts are protected by
the doctrine of absolute prosecutorial immunity. "Prosecutors are entitled to absolute immunity
when they engage in activities 'intimately associated with the judicial phase of the criminal
process,' Imbler v. Pachtman, 424 U.S. 409, 430, 96 S. Ct. 984, 47 L. Ed. 2d 128 (1976), and
done ‘in the course of [their] role as .. . advocate[s] for the State,’ Buckley v. Fitzsimmons, 509
US. 259, 273, 113 S. Ct. 2606, 125 L. Ed. 2d 209 (1993)," Kent v. Cardone, 404 Fed. Appx.
540, 542 (2d Cir. 2011). “Moreover, the Second Circuit has held that an absolute immunity
defense can often be resolved at the motion to dismiss stage because the defense depends on the
nature of the function being performed by the defendant, which ‘is often clear from the face of
the complaint.” McDonough v. Smith, 2016 U.S. Dist. LEXIS 180207 *27 (N.D.N.Y,. Dec. 30,
2016) aff'd. on appeal 898 F.3d 259 (2d Cir. 2018) quoting Shmueli v. City of New York, 424
F.3d 231, 236 (2d Cir, 2005).

Here, the factual allegations in the Complaint reference conduct by the District Attorney
after plaintiff's arrest and up to and including the presentment of plaintiffs criminal case to the
grand jury. All of the conduct attributed to the District Attorney in the Complaint is related to
the prosecution of the charges against plaintiff that were pursued by the SPCA, and which
formed the basis of plaintiff's arrest by the New York State Police. All of the alleged conduct
falls squarely within the prosecutorial function of the District Attorney in pursuing a criminal

prosecution and presenting the case to a grand jury. “[I]t is well established in the Second Circuit

 
Case 1:19-cv-00332-FJS-CFH Document 12-2 Filed 05/15/19 Page 13 of 13

that claims of malicious prosecution of a particular charge are tied to the judicial phase, and

warrant absolute immunity for a defendant District Attorney.” Id. at *17 quoting McKeon v.

Daley, 101 F.Supp.2d 79, 87 (N.D.N.Y. 2000).

As the plaintiff's claim for malicious prosecution is barred by the Eleventh Amendment

and/or the doctrine of absolute immunity, said claim against the County of Columbia must be

dismissed for failure to state a claim.

CONCLUSION

For all of the foregoing reasons, the County of Columbia’s Motion to Dismiss should be

granted and plaintiff's Complaint should be dismissed as against the County for failure to state a

claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6).

Dated: May 15, 2019

    

Thomas kK. Murphy
Bar Roll No.: 505396

Attorneys for Defendant County of Columbia

407 Albany Shaker Road

Loudonville, New York 12211

Telephone: 518-690-0096

Email: tmurphy@murphyburnslaw.com

 
